   Case 1:18-cv-01555-LPS Document 9 Filed 12/19/18 Page 1 of 2 PageID #: 49



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                                  Chapter 11

 WOODBRIDGE GROUP OF COMPANIES, LLC,                     Bankruptcy Case No. 17-12560 (KJC)
 et al.
          Debtors and Debtors In Possession.             Adv. Pro. No. 18-50371 (KJC)

 LISE DE LA ROCHELLE, PROVIDENT TRUST                    Jointly Administered
 GROUP, LLC FBO ARNOLD L. BERMAN IRA,
 STEPHEN and ZOILA THOMPSON, THE                         Civil Action No. 18-01555 (LPS)
 BERNARD & SYLVIA FINEBERG LIVING
 TRUST, BETTY FOSTER, RUTH E. SCOTT,
 EDNA M. WATTERS, IRENE OLIN TRUST DTD
 02/25/1998, KURT FAUDEL, C. SPENCER and
 VIRGINIA VAN GULICK, PROVIDENT TRUST
 GROUP, LLC FBO NANCY E. KICHERER IRA,
 DONALD A. and FLORENCE H. BOTTARO,
 LAURENCE POPOLIZIO, MICHAEL L. GROSS,
 AND JONATHAN W. GREENLEAF and
 BARBARA K. GREENLEAF AS TRUSTEES OF
 THE GREENLEAF FAMILY TRUST,

                  Appellants,

 v.

 Woodbridge Group of Companies, LLC, et al.,

                  Appellees.


                 STIPULATION OF VOLUNTARY DISMISSAL OF APPEAL

          Pursuant to Federal Rule of Bankruptcy Procedure 8023, Lise De La Rochelle, Provident

Trust Group, LLC fbo Arnold L. Berman IRA, Stephen and Zoila Thompson, The Bernard &

Sylvia Fineberg Living Trust, Betty Foster, Ruth E. Scott, Edna M. Watters, Irene Olin Trust dtd

02/25/1998, Kurt Faudel, C. Spencer and Virginia Van Gulick, Provident Trust Group, LLC fbo

Nancy E. Kicherer IRA, Donald A. and Florence H. Bottaro, Laurence Popolizio, Michael L.

Gross, and Jonathan W. Greenleaf and Barbara K. Greenleaf as Trustees of the Greenleaf Family



{00024717. }
  Case 1:18-cv-01555-LPS Document 9 Filed 12/19/18 Page 2 of 2 PageID #: 50



Trust (collectively, the “Appellants”) and Woodbridge Group of Companies, LLC, et al.

(collectively, “Appellees”) hereby stipulate and agree to dismiss the above-captioned bankruptcy

appeal with prejudice. Each party shall bear its own attorneys’ fees and costs.

Respectfully submitted this 19th day of December, 2018.

 THE ROSNER LAW GROUP LLC                         YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP
 By: /s/ Jason A. Gibson
 Frederick B. Rosner (DE No. 3995)                By: /s/ Edmon L. Morton
 Jason A. Gibson (DE No. 6091)                    Sean M. Beach (DE No. 4070)
 824 North Market Street, Suite 810               Edmon L. Morton (DE No. 3856)
 Wilmington, Delaware 19801                       Michael S. Neiburg (DE No. 5275)
 Tel: (302) 777-1111                              Ian J. Bambrick (DE No. 5455)
 Email: rosner@teamrosner.com                     Rodney Square, 1000 North King Street
         gibson@teamrosner.com                    Wilmington, Delaware 19801
                                                  Tel: (302) 571-6600
 THE SARACHEK LAW FIRM                            Fax: (302) 571-1253
 Joseph E. Sarachek (pro hac vice)
 101 Park Avenue, 27th Floor                      -and-
 New York, NY 10178
 Tel: (212) 808-7881                              KLEE, TUCHIN, BOGDANOFF &
 Fax: (646) 861-4950                              STERN LLP
 Email: joe@saracheklawfirm.com                   Kenneth N. Klee (pro hac vice)
                                                  Michael L. Tuchin (pro hac vice)
 BLOOD HURST & O’REARDON, LLP                     David A. Fidler (pro hac vice)
 Timothy G. Blood (pro hac vice)                  Jonathan M. Weiss (pro hac vice)
 Craig W. Straub (pro hac vice)                   1999 Avenue of the Stars, 39th Floor
 501 West Broadway, Suite 1490                    Los Angeles, California 90067
 San Diego, CA 92101
 Tel: (619) 338-1100                              Counsel to the Appellees
 Fax: (619) 338-1101
 Email: tblood@bholaw.com

 Counsel for the Appellants




IT IS SO ORDERED this _____ day of December, 2018

                                                     ________________________________
                                                     U.S. District Judge Leonard P. Stark



{00024717. }
